DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a coil device comprising: a holder holding the coil, wherein the holder includes: a plurality of first holding portions holding the conductive wire along a plurality of first paths; and at least one second holding portion holding the conductive wire along a second path extending in a direction intersecting and connecting the first paths; and a nonmagnetic shield disposed on a back surface side of the holder, wherein the nonmagnetic shield includes a shield holding portion holding a segment of the conductive wire on a back surface side of the nonmagnetic shield thereby shielding the segment with respect to power feeding performance conducted via the conductive wire held by the first and second holding portions of the holder.
Claim 7 recites, inter alia, a holder holding a coil including a conductive wire, the holder comprising: a plurality of first holding portions holding the conductive wire along first paths corresponding to a plurality of turns adjacent each other in a spiral-like form; and at least one second holding portion holding the conductive wire along a second path extending in a direction intersecting and connecting the first paths; and a nonmagnetic shield disposed on a back surface side of the holder that includes a shield holding portion holding a segment of the conductive wire on a back surface side of the nonmagnetic shield thereby shielding the segment 
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837